796 N.E.2d 1061 (2003)
205 Ill.2d 579
277 Ill.Dec. 695
Ralph DiLORENZO, respondent,
v.
VALVE AND PRIMER CORPORATION, etc., petitioner.
No. 96612.
Supreme Court of Illinois.
October 7, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in DiLorenzo v. Valve and Primer Corp., 339 Ill.App.3d 826, 274 Ill.Dec. 821, 791 N.E.2d 1232 (2003). The appellate court is once again directed to consider whether the record raises any genuine issues of material fact regarding whether there was adequate consideration for the purported stock option agreement itself, wholly apart from the issue of the adequacy of consideration in the subsequent attempted purchase of the stock. In light of this determination, the appellate court is directed to reconsider whether any factual issue regarding the authenticity of the corporate minutes is material, thereby precluding the entry of summary judgment.